Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20040068389 (KR ‘389).
With respect to claim 1, KR ‘389 shows a rear bracket (304, Fig.3) for a wall-mounted, appliance shelf assembly, comprising: a central portion (310c, Fig.3) defining a plurality of receiving wells (holes that accommodate fasteners 304c); a first mounting portion (wall at 304 parallel to 310c, Fig.3) integrally formed with and fixedly attached to the central portion (310c), the first mounting portion (at 304, Fig.3) configured to align with a first wall (302a) of an appliance cabinet (300) and having a planar extent that extends parallel to a planar extent of the central portion (310c, Fig.3); a second mounting portion (310a) extending forward of the receiving wells and integrally formed with and fixedly attached to the central portion (310c) and the first mounting portion (at 304, Fig.3), the second mounting portion (310a) configured to align with a second wall (302b, meets with wall 302b) of the appliance cabinet and having a planar extent that extends perpendicular to the planar extent of the central portion (310c), wherein the second wall (302b) is positioned perpendicular to the first wall (302a); and wherein a longitudinal extent of the first mounting portion (at 304) is parallel to a longitudinal extent of the second mounting portion (310a) (both portions extend in the vertical direction downwards in the longitudinal extent; similar to applicant’s longitudinal extents LE1 and LE3 shown in applicant’s drawing in Fig.5A); a first fastener (304b) configured to couple the first mounting portion (at 304) with the first wall (302a, via flange 310b); and a second fastener (304c) configured to couple the second mounting portion (310a, via 310c) with the second wall (302b).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KR20040068389 (KR ‘389) in further view of US 2017/0258249 A1 (KIM).
	With respect to claim 2, KR ‘389 doesn’t show the first mounting portion includes a foot. KIM shows wherein the first mounting portion (113, Fig.6) includes a foot (115, Fig.6) to space the first mounting portion (113) away from the first wall. It would have been obvious to one having ordinary skill in the art to include a foot to the first mounting portion of KR ‘389, as taught by KIM, in order to provide rigidity and prevent the rear bracket member from bending in the shelf installation direction and further prevent damage/scratches from the rear bracket on the wall of the appliance. 
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KR20040068389 (KR ‘389) in further view of US Patent 5,791,502 (Bietz).
	With respect to claim 6, KR ‘389 doesn’t show the fasteners are weld studs. Bietz shows fasteners that are weld studs (23,24, Fig.2, Col.4 lines 36-38). It would have been obvious to one having ordinary skill in the art to make the fasteners of KR ‘389, weld studs, as taught by Bietz, in order to provide an enhanced secured connection of the rear bracket to the wall of the appliance.
Allowable Subject Matter
6.	Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 7-10, 12-15, 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637